          Case 2:20-cv-00671-JCM-NJK Document 57
                                              56 Filed 12/17/20
                                                       12/16/20 Page 1 of 4
                                                                          6



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     KEVIN S. SMITH, ESQ.
 3   Nevada Bar No. 7184
     ksmith@lawhjc.com
 4   JONATHAN A. RICH, ESQ.
     Nevada Bar No. 15312
 5   jrich@lawhjc.com
 6
          HALL JAFFE & CLAYTON, LLP
 7                7425 Peak Drive
             Las Vegas, Nevada 89128
 8                 (702) 316-4111
                Fax (702) 316-4114
 9   Attorneys for Third-Party Defendant
     MATTHIAS HORCH
10

11                           UNITED STATES DISTRICT COURT
12                                   DISTRICT OF NEVADA
13   SHAUN GOODRICH, an individual,                CASE NO. 2:20-cv-00671-JCM-NJK
14                               Plaintiff,
15          vs.
16   GRG ENTERPRISES, LLC, a Montana
     Limited Liability Company doing business as
17   MACKENZIE RIVER; CALLVILLE BAY
     RESORT & MARINE, a Nevada Entity;
18   FOREVER RESORTS LLC, an Arizona               ORDER GRANTING MOTION
     Limited Liability Company; DOES I-X           SUBSTITUTION OF COUNSEL FOR
19   unknown persons; and ROE Corporation I-X,     FOR SUBSTITUTION
                                                   THIRD-PARTY      OF
                                                               DEFENDANT
                                                   MATTHIAS HORCH
                                                   COUNSEL FOR THIRD-PARTY
20                          Defendants.            DEFENDANT MATTHIAS HORCH
     ______________________________________
21   CALLVILLE BAY RESORT & MARINA;
     and FOREVER RESORTS, LLC,
22
                          Third-Party Claimants,
23
            vs.
24
     MATTHIAS HORCH,
25
                       Third-Party Defendant.
26   ______________________________________
27   AND ALL RELATED CROSS-ACTIONS
28
          Case 2:20-cv-00671-JCM-NJK Document 57
                                              56 Filed 12/17/20
                                                       12/16/20 Page 2 of 4
                                                                          6



 1          Third-Party Defendant Matthias Horch (“Horch”) hereby stipulates and agrees to

 2   substitute Steven T. Jaffe, Esq., Kevin S. Smith, Esq., and Jonathan A. Rich, Esq., of Hall Jaffe

 3   & Clayton, LLP, as his counsel of record in place and instead of Craig R. Anderson, Esq., and

 4   James A. Beckstrom, Esq., of the law of Marquis Aurbach Coffing. Attached and incorporated

 5   herein are the signatures of Horch and of counsel approving the Substitution of Counsel.

 6          All parties are in agreement that the law firm of Hall Jaffe & Clayton, LLP hereby be

 7   substituted as counsel for Horch in the above-entitled action in the place and stead of Marquis

 8   Aurbach Coffing.

 9          Pursuant to Local Rule IA 11-6, Horch requests entry of an order by this Court approving

10   this substitution. Horch does not believe that any delay of discovery, trial, or any hearings will

11   result from the substitution. No trial setting has been made and discovery is ongoing.

12          DATED this ___ day of December, 2020.

13                                                      By: ________________________________
                                                            MATTHIAS HORCH
14

15

16          Marquis Aurbach Coffing hereby agrees and consent to the substitution of Hall Jaffe &

17   Clayton, LLP as the counsel of record for Third-Party Defendant Matthias Horch in this matter.

18          DATED this 16th day of December, 2020.

19                                                      MARQUIS AURBACH COFFING

20                                                      By: /s/ James A. Beckstrom, Esq._________
                                                            CRAIG R. ANDERSON, ESQ.
21                                                          Nevada Bar No. 6882
                                                            JAMES A. BECKSTROM, ESQ.
22                                                          Nevada Bar No. 14032
                                                            10001 Park Run Drive
23                                                           Las Vegas, Nevada 89145
24

25

26

27

28

                                                    2
Case 2:20-cv-00671-JCM-NJK Document 57
                                    56 Filed 12/17/20
                                             12/16/20 Page 3 of 4
                                                                6
           Case 2:20-cv-00671-JCM-NJK Document 57
                                               56 Filed 12/17/20
                                                        12/16/20 Page 4 of 4
                                                                           6



 1          Hall Jaffe & Clayton, LLP hereby accepts the above substitution as counsel for Third-

 2   Party Defendant Matthias Horch in this action and acknowledge Local Rule IA 11-6 in so

 3   substituting.

 4          DATED this 16th day of December, 2020.

 5                                                   HALL JAFFE & CLAYTON, LLP

 6                                                   By: /s/ Steven T. Jaffe, Esq.___________
                                                         STEVEN T. JAFFE, ESQ.
 7                                                       Nevada Bar No. 7035
                                                         KEVIN S. SMITH, ESQ.
 8                                                       Nevada Bar No. 7184
                                                         JONATHAN A. RICH, ESQ.
 9                                                       Nevada Bar No. 15312
                                                         7425 Peak Drive
10
                                                          Las Vegas, Nevada 89128
11                                                        Attorneys for Third-Party Defendant
                                                          Matthias Horch
12

13
      IT IS SO ORDERED.
14
      Dated: December 17, 2020
15
                                                _________________________
16
                                                United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
